DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to claims filed on 9/30/2020.
Claims 1-20 are pending. Claims 1, 12 and 20 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020, 10/29/2020, 5/1/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of papers required under 35 U.S.C. 119(a)-(d) have been filed.

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the 

Claim Objections
Claims 1, 12 and 20 are objected to because of the following informalities:
In claim 1, line 6, “the visitor” appears to be associated with “each visitor.”  If true, then it is suggested to change “the visitor” into --each of the visitor--.  Similar suggestion is given to claims 12 and 20. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6, 8, 12-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Earl et al (US 10,069,788) in view of Kommula et al (US 2021/0058316).  
Regarding claims 1, 12 and 20, Earl discloses a method for scheduling traffic of a node, comprising:
 obtaining a target node (col. 8, lines 20-25; e.g. application server 106) and each visitor of the target node (col. 8, lines 20-25; e.g. NOC client, which requests to visit application server 106), wherein traffic of the target node is to be scheduled out (col. 8, lines 35-40; e.g. application server 106 goes down due to scheduled maintenance);
obtaining a corresponding node (col. 8, lines 35-40; e.g. application server 112 as active application server) accessed by each visitor when using a server address with a different path attribute (col. 8, lines 40-50; e.g. obtain application server 112 using an IP address with different DNS record; under BRI, DNS record reads on path attribute because the DNS, as a whole, may be configured to resolve the same logical name to different IP addresses…; see col. 4, lines 30-35);
obtaining a scheduled-in node from the corresponding node accessed by each visitor (col. 7, lines 25-30; e.g. obtain a redundant node from the availability service 103 as active application server); and scheduling the traffic of the target node to the scheduled-in node (col. 8, lines 55-60; e.g. transferring the client request load that would otherwise be directed to a failed server to an active server; also col. 10, lines 15-30).
The reference does not disclose:
wherein each corresponding node pre-broadcasts a server address with at least two different path attributes for the visitor to access.
However, Kommula discloses:
 wherein each corresponding node (par 52; e.g. the computer node that generates parameter sets) pre-broadcasts a server address (par 34; e.g. destination address) with at least two different path attributes (par 23; e.g. parameters are set of weights that are used in distributing packets of a packet flow to different forwarding elements that are along different paths to a destination; also see par 31; under BRI, parameters associated with the different paths reads on the attributes) for the visitor to access (par 26-27; e.g. the controllers may reconfigure the hardware forwarding element based on scheduled event, and the parameters can be provided before the scheduled event, thus the parameters are pre-broadcasted).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the controller of Kommula with the network of Earl. One is motivated as such to improve multipathing (Kommula, par 2).
Earl, fig. 6; e.g. CPU) and memory or storage medium (Earl, fig. 6; e.g. RAM or ROM) for preforming the method of claim 1. 

Regarding claim 2, Earl discloses:
obtaining, by a server, a corresponding node accessed by each visitor when using a server address with a different path attribute (col. 8, lines 40-50; e.g. obtain application server 112 using an IP address with different DNS record), wherein each corresponding node pre-broadcasts a server address with at least two different path attributes for the visitor to access, wherein one node obtained is accessed by one visitor when using one server address with a determined path attribute (col. 4, lines 30-35; e.g. the DNS, as a whole, may be configured to resolve the same logical name to different IP addresses…).

Regarding claims 3 and 13, Earl discloses:
wherein scheduling the traffic of the target node to the scheduled-in node comprises:
obtaining a server address used when the visitor accesses the target node and a server address used when the visitor accesses the scheduled-in node according to a pre-stored corresponding relationship of a node, a visitor of the node and a server address used when the visitor accesses the node (col. 4, lines 55-60; e.g. changing the DNS, as a whole, to resolve the mappings that formerly would resolve the domain name to the IP address of the failed host to instead map the same domain name to the IP address of one of the active hosts); and
generating and sending a scheduling instruction to a domain name system to enable the domain name system to switch the server address used when the visitor accesses the target node to the server address used when the visitor accesses the scheduled-in node (col. 8, lines 15-50; e.g. the name resolution A record and/or AAAA record in the second DNS server 118 may be changed to map the logical name "NOC-tool.corp.bigtelecomco.com" to the IP address of the second application server 112).

Regarding claim 4, Earl discloses:
wherein the scheduling instruction comprises the server address used when the visitor accesses the target node and the server address used when the visitor accesses the scheduled-in node (col. 8, lines 15-50; e.g. the IP address of the second application server 112).

Regarding claims 6 and 14, Earl discloses:
wherein obtaining the corresponding node accessed by each visitor when using the server address with the different path attributes comprises:
querying out the node accessed by each visitor when using the server address with the different path attributes (col. 8, lines 15-50; e.g. have a NOC client request directed to the first application server 106 located in Oregon, because the second DNS server 118 (possibly physically closest to Tracy) is configured to resolve the logical name of the high availability service 103 (e.g., NOC-tool.corp.bigtelcomco.com) to the IP address of the first application server 106) and considering the node as the corresponding node according to a pre-stored corresponding relationship of a node, a visitor of the node and a server address used when the visitor accesses the node (col. 4, lines 55-60; e.g. changing the DNS, as a whole, to resolve the mappings that formerly would resolve the domain name to the IP address of the failed host to instead map the same domain name to the IP address of one of the active hosts).

Regarding claims 8 and 16, Earl discloses:
wherein obtaining the scheduled-in node from the corresponding node of each visitor comprises: 
taking another node other than the target node in the corresponding node of each visitor as the scheduled-in node (col. 8, lines 35-40; e.g. application server 112 as active application server).

Allowable Subject Matter
Claims 5, 7, 9-11, 15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619